Citation Nr: 0635165	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-10 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased disability rating for service-
connected type II diabetes mellitus with retinopathy and 
erectile dysfunction, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1967 to August 1970, including service in 
Vietnam.

Procedural history

This claim comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania (the RO), which, in part, granted service 
connection for type II diabetes mellitus associated with 
herbicide exposure.  The RO assigned a 
20 percent disability rating for the veteran's diabetes.  The 
veteran disagreed with the assigned disability rating and 
initiated this appeal.

In April 2004, the Board issued a decision which, in part, 
denied an increased disability rating for the veteran's 
service-connected diabetes mellitus, with retinopathy and 
erectile dysfunction.  The veteran appealed the Board's April 
2004 decision to the United States Court of Appeals for 
Veterans Claims (the Court).  

In an Order dated April 7, 2006, the Court vacated the 
Board's decision and remanded this case.  The contents of the 
Court's Order will be described below.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

Issues not on appeal

Another issue which was previously on appeal, entitlement to 
service connection for hypertension, was remanded by the 
Board in April 2004.  While that issue was in remand status, 
service connection for hypertension granted by the RO in a 
January 2006 Decision Review Officer (DRO) decision.  Since 
the claim was granted, the appeal as to that issue has become 
moot.  

The DRO decision granted a 10 percent disability rating for 
hypertension, effective March 22, 2001.  The veteran has not, 
to the Board's knowledge, expressed dissatisfaction with that 
decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  

The RO also deferred an issue of entitlement to an total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), which had not been 
before the Board, pending receipt of a completed VA Form 21-
8940, Claim for Increased Compensation Based on 
Unemployability.  To the Board's knowledge, a decision has 
not been made as to that issue, and it is therefore not in 
appellate status.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].

In the above-referenced April 2004 decision, the Board 
referred the claims of entitlement to secondary service 
connection for residuals of right eye cataract surgery and 
open angle glaucoma to the RO for adjudication.  Those issues 
have not yet been addressed by the RO, and are referred to 
the RO for appropriate action. 

REMAND

The veteran seeks an increased disability rating for his 
service-connected diabetes mellitus, which is currently 20 
percent disabling.

Pursuant to 38 U.S.C.A. § 4.120, Diagnostic Code 7913 
[diabetes mellitus], in order to obtain a 40 percent 
disability rating, the veteran's diabetes mellitus must 
require insulin, restricted diet, and regulation of activity.  
The evidence of record demonstrates that the veteran takes 
insulin and restricts his diet.

As was noted in the Introduction, in an Order dated April 7, 
2006, the Court remanded this issue to the Board, based upon 
a perceived failure on the part of VA fulfill its statutory 
duty to assist with the development of evidence necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Specifically, the Court found that the VA examination reports 
of record were inadequate for evaluating the veteran's 
service-connected diabetes mellitus, as they did not consider 
whether the veteran required "regulation of activities" as 
a result of his service-connected diabetes mellitus.  See the 
April 7, 2006 Court Order, page 3.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran is required to 
regulate his activity as a result of his service-connected 
diabetes mellitus.  This question must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran's service-connected 
diabetes mellitus requires regulation 
of activity.  If the reviewer 
believes that physical examination 
and/or diagnostic testing of the 
veteran is necessary, such should be 
scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

2.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issue of 
entitlement to an increased 
disability rating for service-
connected type II diabetes mellitus, 
taking into consideration the Court's 
April 2006 Order and this remand.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board and 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


